BROCK, Justice,
concurring.
I concur in the action of the Court in holding that the beer permits in this case were unlawfully revoked; but, I do not concur in the opinion. I particularly disagree with the assertion in the opinion that the beer board could lawfully revoke the permits in this ease because the beer board, at the time the permits were issued, measured the distance between the business establishments of the permittees and the nearest church, school, etc., in an improper manner under the 2,000 foot rule. The power of beer boards to revoke validly issued permits is circumscribed by T.C.A., § 57-5-109. After vesting the power of revocation in the county legislative governing body, the statute limits the power of revocation as follows:
“(c) Such revocation may be made for any violation of any provision of this chapter or whenever it shall satisfactorily appear that the premises of any person, firm or corporation holding a permit or license under this chapter are being maintained and operated in such a manner as to be detrimental to the public health, safety or morals.” T.C.A., § 57-5-109.
It is further provided in subparagraph (m) of this statute that a permit may be revoked for failure of the retailer to pay the lawfully imposed taxes on beer.
None of the causes for revocation stipulated in subparagraph (c) or subparagraph (m) of the statute has been alleged in these cases and, thus, no power of revocation existed. This Court held in Young v. Warren County Beer Board, 195 Tenn. 211, 258 S.W.2d 763 (1953), that a beer board cannot *232revoke a permit except for the violation of a condition found within the statute. Moreover, and more particularly related to the instant case, in Sparks v. Beer Commissioners of Blount County, 207 Tenn. 312, 339 S.W. 23 (1960), this Court held that where a church was established many years after a beer permit was granted, the purported action of the beer committee in revoking the permit solely because the permittees’ place of business was within 2,000 feet of the later established church was void because arbitrary and unreasonable and unauthorized by the statute.
Therefore, I would hold that the attempted revocation of the beer permits in these cases was invalid because there was no showing that the permittees had violated any provision of the law which would authorize the board to revoke.